Title: To George Washington from James White, 2 December 1793
From: White, James
To: Washington, George


          
            [Augusta, Ga.] December the 2 179[3]
          
          May it please your Exelency this is my third Letter to you in Which I gave you A true
            State of my Case as thay have Misd Your perusal I Shall
            Trouble you with this I Early Ingaged In the Cause of Independancey and was Imployed in
            making of Cannon and Bullets for which the British Disstroyd all my Tools Stock and
            provisions to the Amount of 200 pounds Worth at the Lowest Calcullation this I Could
            have Born But our own Armey Came and Sat Down on my plantation and Staid thare Six
            Months in which time thay Did not Leave me A rail Nor A tree to Make a rail of Which
            Abloiged me to Sel my plantation for which I Received 5233 Contonantal Dollars of the
            omishons May the 20 1777 and April the 11 1778 I moved
            out into the State of North Carolinah whare the whole of it wood not purchase Me one
            Bushel of Corn I was Informd thare was A man appointed by Congress to take it and Give
            me Sumthing in Lew that mite purchase Bread for my family Who was plaisd in the wild
            woods whare was not A grub taken Up I traviled Down to him which was more then 200 miles
            Distance but he wood not take it on Saying he had wrot to Congress to apoint a man in
            Every County to take it in as it Hurt the Back peopel by Coming all the way Down to Him
            I had to Return towards home with my money but Was Soon Convins’d it was no money
            Calling at A tavern for a feed for my horse and Self telling the Landlord I had No money
            But them omissions that was Cald in of which I wood Give his own Asking But he Said he
            would not Give me A grots worth for the full of A washen tub of That Sort of Money
            Travilling on till night it Being Dark I lost my way and was Abloiged to Lay in the
            woods with Hunger and Cold for my Compny Your Exellency may
            Judg of my thoughts About the Congress but hoping under This New Constestution to have
            Sum Justice Dun me I wrote to the Speaker Mr Mulenburg who Informd me
            It was in the power of Congress to make me whole if they had Gon A littel farther and
            told me wheather thay wood make me Whole or not it mite have prevented my troubling your
            Exellency with my Scrowls The Congres has Been Very
            Lavish in heeping their Greautuites and Anuieties upon Barron Steubain who Did Not A
            whit more for Independanc⟨e⟩ Then my Self he Lost
            nothing All I had was taking away By the Brittish and by our own Army as Above He Did
            Teuterd the Armey I Made Cannon and Bullets I Do not Plead for Gifts or Rewards for Gods
            Sake Let me have my Just Dew if You will Not Make me up the Lose of my Tools Make Good
            Your Resolutions and Suffer me not To Live Wretched Now to wards the Decline of Life for
            I have Labourd at a Grait Dissadvantaige Not Being Abel to purchase me A set of Tools
            Sence the British Distroyed Mine I Might have Been A very Servisable ma⟨n⟩ To my Country
            Being Very Capebel of performing Many of the Macannackel Arts But I fear I ha⟨ve⟩
            Intruded two mutch upon your patience when I Reflect Our Country Suffaring for the want
            of A true Standard of Weights and measures I Canot but Pray Your Exell⟨ency⟩ To Appoint
            Sum Suteable person to Exammen Weights and Measures it wood prevent mutch Defraud Among
            the pooerer Sort of peopel the wellfair of Which Depends Mutch upon Your Exellincy Good
            Conduck the Experionce of Which is Highly Aplaud By all Ranks of peopel Whatsoever this
            from your Humbel petissioner
          
            James White
          
          
            Pray Sir If you think A poor mans Case worth Notice and Send mee A line or two Direct
              to Mr John Smith printer in Agusta Richmon County State of Georgia.
          
        